212 Ga. 168 (1956)
91 S.E.2d 336
LEWIS
v.
LEWIS et al.
19171.
Supreme Court of Georgia.
Submitted January 9, 1956.
Decided February 13, 1956.
L. H. Hilton, Hilton & Hilton, for plaintiff in error.
W. C. Hawkins, contra.
HAWKINS, Justice.
1. The petition and the will and deeds attached thereto as exhibits show fee-simple title in the plaintiff to the property therein described as Lot No. 7, subject to a life estate in one of the defendants to the south half of the dwelling house located thereon. One of the muniments of title relied on by the plaintiff, a copy of which is attached to the petition, is a deed executed and delivered by five of the named defendants to the other defendant, which deed was duly recorded, whereby they conveyed to the other defendant, who was the plaintiff's grantor, all their right, title and interest, and equity in and to said lot. The plaintiff's petition alleging that these five named defendants and each of them "claim some right, title and interest" in and to said lot, but that for want of information the plaintiff does not know the basis or foundation of the various defendants' claims of right, title or interest, but that by reason thereof he cannot with safety and security offer the land described as security for a loan, although he would like to do so for the purpose of making a crop, fails to state a justiciable dispute or controversy which would authorize the court to grant any relief under the Declaratory Judgments Act (Ga. L. 1945, p. 137; Code, Ann. Supp., Chapter 110-11), and the trial judge did not err in sustaining the general demurrer and dismissing the petition as to these five defendants. See Georgia Marble Co. v. Tucker, 202 Ga. 390 (43 S.E.2d 245); Sanders v. Harlem Baptist Church, 207 Ga. 7 (59 S.E.2d 720); Sumner v. Davis, 211 Ga. 702 (88 S.E.2d 392).
Judgment affirmed. All the Justices concur.